WALD, Circuit Judge,
dissenting in part:
I dissent from the panel’s reversal of the Board’s assessment of attorney’s fees against Unbelievable, Inc., for its frivolous defense against the charge of bad faith bargaining before the Board.
*807The National Labor Relations Board (“NLRB” or “Board”) first ordered a respondent to reimburse litigation costs, including attorney’s fees, in proceedings before it 25 years ago, citing its statutory authority to effectuate the policies of the National Labor Relations Act (“NLRA” or “Act”). In Tiidee Products, Inc., 194 N.L.R.B. 1234, 1236-37 (1972) (supplemental decision), the respondent had engaged in “patently frivolous” litigation and “[t]he policy of the Act to insure industrial peace through collective bargaining can only be effectuated when speedy access to uncrowded Board and court dockets is available.” Id.1 We approved the action of the Board in awarding litigation costs for its proceedings under such circumstances in Food Store Employees Union v. NLRB, 476 F.2d 546 (D.C.Cir.1973), rev’d in part on other grounds, 417 U.S. 1, 94 S.Ct. 2074, 40 L.Ed.2d 612 (1974) (“Food Store”).
Soon thereafter, in International Union of Elec., Radio and Mach. Workers v. NLRB, we reaffirmed the Board’s authority to award attorney’s fees in similar circumstances. International Union of Elec., Radio and Mach. Workers v. NLRB, 502 F.2d 349 (D.C.Cir. 1974) (enforcing Tiidee Products, Inc., 194 N.L.R.B. 1234 and Tiidee Products, Inc., 196 N.L.R.B. 158 (1972)), cert. denied, 421 U.S. 991, 95 S.Ct. 1997, 44 L.Ed.2d 481 (1975). Judge MacKinnon, writing for the court at that time, acknowledged that “Food Store in large measure controls our disposition of the issue in this case,” id. at 352-54, and said in a separate statement that Food Store foreclosed debate on whether the Board has authority to award litigation costs. Id. at 352 n. *. Indeed, it is still the rule 23 years later that panels of this court are bound by controlling circuit precedent—even if the panel does not agree with it, see United States v. Kolter, 71 F.3d 425, 431 (D.C.Cir.1995) (Ginsburg, J.)— and a panel decision may be overruled only by the full court, sitting in banc, or the Supreme Court. See, e.g., LaShawn A. v. Barry, 87 F.3d 1389, 1395 (D.C.Cir.1996).
The majority contends nonetheless that Alyeska Pipeline Service Co. v. Wilderness Society, 421 U.S. 240, 95 S.Ct. 1612, 44 L.Ed.2d 141 (1975), and Summit Valley Indus., Inc. v. Carpenters Local 112, 456 U.S. 717, 102 S.Ct. 2112, 72 L.Ed.2d 511 (1982), release us from the obligation to follow precedent upholding the NLRB’s authority under section 10(c) of the NLRA to award litigation expenses for frivolous positions because those intervening Supreme Court rulings require an express statutory authorization for fee-shifting that cannot be found in section 10(e). In my view, these cases do not overrule Food Store, and I would again uphold the Board’s assessment of attorney’s fees here.
In Alyeska, the Supreme Court held that a successful plaintiff acting as a “private attorney general” in bringing suit to bar construction of the trans-Alaska pipeline under the Mineral Leasing Act, 30 U.S.C. § 185, and the National Environmental Policy Act, 42 U.S.C. § 4321 et seq., is not entitled to attorney’s fees even though the litigation may have implemented important public policy goals. Alyeska, 421 U.S. at 263-64, 95 S.Ct. at 1624-25. The Court explained that “it would be difficult ... for the courts, without legislative guidance, to consider some statutes important and others unimportant and to allow attorney’s fees only in connection with the former,” id. at 264, 95 S.Ct. at 1625, a much narrower rule than the majority suggests. Critically, the Court explicitly left intact the equitable power to award attorney’s fees under pre-existing common-law exceptions to the American Rule against fee-shifting. Id. at 257-58, 95 S.Ct. at 1621-22; see, e.g., Central Railroad & Banking Co. v. Pettus, 113 U.S. 116, 5 S.Ct. 387, 28 L.Ed. 915 (1885) (common fund); Toledo Scale Co. v. Computing Scale Co., 261 U.S. 399, 426-28, 43 S.Ct. 458, 465-66, 67 L.Ed. 719 (1923) (willful disobedience of a court order); Vaughan v. Atkinson, 369 U.S. 527, 82 S.Ct. 997, 8 L.Ed.2d 88 (1962) (bad faith).2
*808In Summit Valley, the Supreme Court did decide that section 303 of the Labor Management Relations Act (“LMRA”), 29 U.S.C. § 187, does not authorize a court to award attorney’s fees incurred during prior proceedings before the Board as a remedy in a private damages action. The remedial scheme contemplated by Congress in enacting section 10(c) of the NLRA, however, is dramatically different than section 303 of the LMRA. Section 303 contains an explicit damages provision that entitles an employer who has been injured “in his business or property” by a union’s unfair labor practice to “recover the damages by him sustained and the cost of the suit.” 29 U.S.C. § 187. Starting with the premise that, under the American Rule, the ordinary meaning of “damages” does not include attorney’s fees, the Supreme Court examined the legislative history of section 303(b) and found a Senate floor exchange persuasively indicating that the term “damages” was not intended to include attorney’s fees in this section either. As the Sixth, Seventh and Ninth Circuits have recognized, Summit Valley “rested ... on factors peculiar to section 303(b) [of the LMRA], which ... expressly states its remedies and was not intended to encompass attorney’s fees, according to the ‘persuasive evidence’ of congressional intent.” Bennett v. Local Union No. 66, Glass, Molders, Pottery, Plastics and Allied Workers Int’l Union, AFL-CIO, 958 F.2d 1429, 1440 n. 9 (7th Cir.1992); see Wilson v. International Brotherhood of Teamsters, Chauffeurs, Warehousemen, and Helpers of America, AFL-CIO, 83 F.3d 747, 754 (6th Cir.), cert. denied, - U.S. -, 117 S.Ct. 610, 136 L.Ed.2d 535 (1996); Zuniga v. United Can Co., 812 F.2d 443, 454-55 (9th Cir.1987). In short, none of the intervening cases relate to the Board’s authority under the NLRA to award litigation expenses as a remedy and as a deterrent to prevent bad faith abuse of its processes.
In a case like this one, where an employer has flagrantly refused to collectively bargain in good faith, a union is compelled to vindicate its statutory rights in proceedings before the Board. As the Board itself has recognized, “[a]n aggrieved party’s outlay of legal ... expenses is likely to be a prime ingredient in or motivation behind, a refusal to bargain for which there is no arguably meritorious justification. Logic suggests little reason for such a refusal other than the belief that to do so may create an economic imbalance beneficial to the party undertaking the refusal.” Wellman Industries, Inc., 248 N.L.R.B. 325, 326 (1980); see Seattle-First National Bank v. NLRB, 638 F.2d 1221, 1227 n. 9 (9th Cir.1981) (surface bargaining by employer involves use of economic power to “talk a union to death”). Wasting the union’s time and depleting its resources through presentation of a frivolous defense at a Board proceeding is a tactical maneuver *809designed to deepen the economic wound already caused by the surface bargaining. Koval Press, Inc., 241 N.L.R.B. 1261, 1263 (1979) (“The only logical inference to be drawn from [presentation of a frivolous defense is that Respondent] seeks to delay the proper effectuation of the policies of the Act by its unlawful refusal to bargain.... ”). It is merely continuation of the same bad faith recalcitrance employed at the bargaining table in a new forum. A diehard respondent can go up the chain of decisionmaking causing greater economic burdens to the union at each stage by employing dilatory tactics during the administrative adjudication by the Administrative Law Judge (“ALJ”), the Board’s review of the ALJ’s recommendation, and, finally, appeal of the Board’s order to a United States Court of Appeals. The whole process can take years. In addition to exhausting the charging party’s legal war chest, the delay often leads to employee frustration and eventual loss of employee support due to attrition or loss of confidence in a seemingly ineffectual union, and it often permits continued employer anti-union activity. Cf. Ex-Cell-O Corp., 185 N.L.R.B. 107, 108 (1970). Ironically, by the purposeful presentation of an entirely frivolous defense, an employer turns the Board’s processes into an instrument of its own unlawful conduct. Even though the union wins the usual remedy for surface bargaining—an order to bargain in good faith—the impact of an employer’s persistent and pervasive bad faith over years of administrative proceedings may effectively dissipate the impact of the order.
The majority readily admits the force of the evidence that led the Board to conclude that Unbelievable, Inc., “engaged in egregious and deliberate surface bargaining” in order to diminish the charging parties’ economic strength and relied on “frivolous defenses in its litigation” in order to “further deplete[] the Charging Parties’ resources and needlessly waste[ ] the resources of [the NLRB].” The Board characterized Unbelievable’s surface bargaining as “flagrant, aggravated, persistent, and pervasive” misconduct, and described the deliberate adherence to frivolous defenses as “egregious bad faith.” While relying on section 10(c) of the NLRA as its principal authority for awarding attorney’s fees against Unbelievable, Inc., the Board expressly noted such a remedy paralleled the bad faith exception to the American Rule as well.3 Such a remedy is undoubtedly “rational and consistent with the statute.” NLRB v. Food & Comm’l Workers Union, 484 U.S. 112, 123, 108 S.Ct. 413, 421, 98 L.Ed.2d 429 (1987).
Section 10(c) directs the Board, upon finding that a respondent has engaged in unfair labor practices, to issue an order requiring the respondent to cease and desist from the unfair labor practices and authorizes it further “to take such affirmative action including the reinstatement of employees, with or without back pay, as will effectuate the policies of this Act____” 29 U.S.C. § 160(c). The Act’s policies include “encouraging the practice and procedure of collective bargaining and ... protecting the exercise by workers of full freedom of association, self-organization, and designation of representatives ... for the purpose of negotiating the terms *810and conditions of their employment.... ” 29 U.S.C. § 151.
While section 10(c) does not specifically list reimbursement of litigation expenses before the Board as a remedy for unfair labor practices, Congress deliberately drafted section 10(c) to include all reasonable remedies consistent with the Act’s purposes. Phelps Dodge Corp. v. NLRB, 313 U.S. 177, 188-94, 61 S.Ct. 845, 849-52, 85 L.Ed. 1271 (1941) (Congress left to the NLRB the “adaption of means to end” because Congress was unable “to define the whole gamut of remedies to effectuate [the] policies [of the Act].... ”). The final version of section 10(c), authorizing “such affirmative actions ... as will effectuate the policies of [the NLRA]” replaced earlier provisions that had enumerated specific types of remedies available to the Board.4 The broader language was intended to “delegate to the Board the primary responsibility for making remedial decisions that best effectuate the policies of the [NLRA].” ABF Freight System, Inc. v. NLRB, 510 U.S. 317, 323-24, 114 S.Ct. 835, 839, 127 L.Ed.2d 152 (1994). See Sure-Tan, Inc. v. NLRB, 467 U.S. 883, 900-01, 104 S.Ct. 2803, 2813-14, 81 L.Ed.2d 732 (1984); Golden State Bottling Co., Inc. v. NLRB, 414 U.S. 168, 94 S.Ct. 414, 38 L.Ed.2d 388 (1973); NLRB v. Strong, 393 U.S. 357, 359, 89 S.Ct. 541, 543-44, 21 L.Ed.2d 546 (1969); NLRB v. Seven-Up Bottling Co., 344 U.S. 344, 346, 73 S.Ct. 287, 288-89, 97 L.Ed. 377 (1953). The Board’s choice of remedy “should stand unless it can be shown that the order is a patent attempt to achieve ends other than those which can fairly be said to effectuate the policies of the Act.” Virginia Electric & Power Co. v. NLRB, 319 U.S. 533, 540, 63 S.Ct. 1214, 1218, 87 L.Ed. 1568 (1943). And, “[the court is] obliged to defer heavily to the Board’s remedial decisions.” Local 32B-32J, Service Employees Int’l Union, AFL-CIO v. NLRB, 68 F.3d 490, 496 (D.C.Cir.1995) (citing NLRB v. Gissel Packing Co., 395 U.S. 575, 610-15, 89 S.Ct. 1918, 1938-41, 23 L.Ed.2d 547 (1969); Fibreboard Paper Products Corp. v. NLRB, 379 U.S. 203, 214-17, 85 S.Ct. 398, 404-06, 13 L.Ed.2d 233 (1964); Teamsters Local 115 v. NLRB, 640 F.2d 392 (D.C.Cir.1981)); Phelps Dodge, 313 U.S. at 188, 61 S.Ct. at 849-50 (attainment of the national policies manifested in the NLRA requires “expert administration in collaboration with limited judicial review ... [that is not] confined within narrow canons for equitable relief deemed suitable by chancellors in ordinary private controversies.”).
There can be scant doubt that awarding attorney’s fees to a charging party who has been subjected to surface bargaining and bad faith, frivolous litigation effectuates the policies of the NLRA by directly remedying the economic injury incurred by the party. In this regard, reimbursement for expenses of litigation is no different from compensation for the costs of bad faith negotiation, which the majority approves in this very case.5 Using baseless, sham litigation to retaliate against or interfere in an employee’s exercise of protected rights under the NLRA has been condemned by the Supreme Court as a violation of the NLRA and the Court has approved the Board’s using its section 10(e) authority to order “the employer to reimburse the employees whom he had wrongful*811ly sued for their attorney’s fees and other expenses ... [and] order any other proper relief that would effectuate the policies of the [NLRA].” Bill Johnson’s Restaurants, Inc. v. NLRB, 461 U.S. 731, 747, 103 S.Ct. 2161, 2172, 76 L.Ed.2d 277 (1983). The Court further noted in Bill Johnson’s that the Board needed such power despite the availability of state-court malicious prosecution remedies because the Federal Government has its own strong interest in enforcing the federal labor laws. Id. at 747 n. 14, 103 S.Ct. at 2172 n. 14. As the Seventh Circuit recently recognized in a case enforcing the Board’s grant of attorney’s fees for a frivolous state court suit:
Whether a union is subject to frivolous litigation as a part of the underlying unfair labor practice or during the adjudication of another unfair labor practice allegation, there can be a similar impact on the rights of the workers under the Act.
iji
A baseless and retaliatory lawsuit against a union can be a powerful weapon in the hands of an unprincipled employer. Such an employer need not win its lawsuit against a union to thwart the Union’s attempts to organize workers; rather, the employer need only impose substantial costs and delays upon the Union.
Geske & Sons, Inc. v. NLRB, 103 F.3d 1366, 1378-79 (7th Cir.1997). The tactic is the same whether the litigant is before the Board or in court; only the forum differs.6 It would be an anomalous result indeed if bad faith negotiation can be remedied by a grant of attorney’s fees, and bad faith court proceedings as well, but bad faith Board proceedings merit no comparable remedy.
Fee-shifting power has been exercised by the Board only in cases that fall within the confínes of the bad faith exception to the American Rule. In the few cases in which the Board has exercised it, the offending parties have acted outrageously in flaunting the Act’s directives and abusing the Board’s processes. See, e.g., Texas Super Foods, 303 N.L.R.B. 209 (1991); Autoprod, Inc., 265 N.L.R.B. No. 42 (1982); Wellman Industries, Inc., 248 N.L.R.B. 325; Koval Press, Inc., 241 N.L.R.B. 1261. Paradoxically, the majority uses the Board’s reimbursement of expenses for its own proceedings to argue that it has exercised its power for punitive rather than remedial reasons, a power not included within its authority to effectuate the policies of the NLRA. See Republic Steel Corp. v. NLRB, 311 U.S. 7, 61 S.Ct. 77, 85 L.Ed. 6 (1940). This sounds like doublespeak to me. When Congress determined that an aggrieved party must present unfair *812labor practices to the NLRB rather than to a court, surely it did not intend for the NLRB to become a dupe, exploitable at will by employers to intensify the harm stemming from their original violation of the labor laws. Inherent in any agency’s authority to carry out its designated functions is the power to ensure the fairness, efficiency and integrity of its processes and the appropriateness of the conduct of the parties appearing before it. See Checkosky v. SEC, 23 F.3d 452, 455 (D.C.Cir.1994) (Silberman, J., concurring); Touche Ross & Co. v. SEC, 609 F.2d 570 (2d Cir.1979). Moreover, decisions of the NLRB are reviewed and enforced by the courts and conduct that dishonors and undermines the Board’s processes dishonors and undermines the review process as well. Cf. ABF Freight System, Inc. v. NLRB, 510 U.S. at 326, 114 S.Ct. at 841 (Scalia, J., concurring). An agency’s power to protect the integrity of its processes has not been held to be limited to the sanctions specifically provided by the statute that defines the agency’s power to remedy violations of law. See, e.g., NLRB v. C.H. Sprague & Son Co., 428 F.2d 938 (1st Cir.1970); NLRB v. American Art Indus., Inc., 415 F.2d 1223 (5th Cir.1969); Uniroyal v. Marshall, 482 F.Supp. 364 (D.D.C.1979); see also Checkosky, 23 F.3d at 455-56 (agencies have inherent power to discipline officials appearing before the agency because it protects the administrative process and thus is reasonably related to the purposes of the laws that the agency is entrusted to enforce) (Silberman, J., concurring); Touche Ross & Co., 609 F.2d at 582 (agency disciplinary rules authorized despite the absence of express statutory authority in order to protect the integrity of agency’s own processes); Gonzalez v. Freeman, 334 F.2d 570, 576-77 (D.C.Cir.1964) (Commodity Credit Corporation may debar irresponsible, defaulting or dishonest contractor despite the absence of explicit congressional authorization because such action is a necessary means for accomplishing congressional purpose of developing foreign markets for agricultural commodities). The imposition of attorney’s fees on a party who grossly abuses the Board’s processes is a defensive measure, equally justifiable as these other examples when invoked to protect the agency’s integrity and to deter future abuses and distortion of its resources from more worthy cases.
In sum, I can find no convincing reason why the Board should not be allowed to construe its remedial mandate in section 10(c) so as to include an award of attorney’s fees in a proceeding where a party has presented a frivolous defense to a serious unfair labor practice charge and in so doing has depleted the union’s treasury, time and effectiveness, and misused the Board’s process. We affirmed the Board’s authority to do just that 24 years ago and I can find nothing in intervening Supreme Court cases that conflicts with such an interpretation by the Board of its authority. I respectfully dissent from that portion of the majority opinion holding to the contrary.

. The Board indicated that litigation costs and expenses include: reasonable counsel fees, salaries, witness fees, transcript and record costs, printing costs, travel expenses and per diem, and other reasonable costs and expenses.


. The majority’s observation that, subsequent to Alyeska, Congress enacted a number of fee-shil'ting provisions in civil rights statutes. Majority opinion ("Maj. op.”) at 802-803, proves only that Congress wished to actively encourage private attorneys general to enforce those statutes. See *808S.Rep. No. 94-1011, 94th Cong., 2d Sess. 1, 2, 6 (1976), reprinted in 1976 U.S.C.C.A.N. 5909, 5910, 5913. No one has suggested that Congress thought Alyeska had eliminated or affected in any way traditional exceptions to the American Rule.
To bolster its contention that attorney's fees may never be awarded under the NLRA in the absence of express statutory authorization, the majority cites several cases in which the Supreme Court found no authorization for fee-shifting. Each one states only the obvious: the American Rule restricts fee-shifting unless there is express statutory authority or an exception applies. As in Alyeska, the Runyon v. McCrary, 427 U.S. 160, 96 S.Ct. 2586, 49 L.Ed.2d 415 (1976), Court reasoned that, "but for a few well-recognized exceptions not present in these cases,” there must be explicit authorization for the recovery of attorney’s fees as a cost of litigation. Runyon, 427 U.S. at 185, 96 S.Ct. at 2602. In F.D. Rich Co. v. Industrial Lumber Co., 417 U.S. 116, 94 S.Ct. 2157, 40 L.Ed.2d 703 (1974), see Maj. op. at 802-803, the lower court construed the Miller Act to permit an attorney’s fees award when the "public policy” of the state in which the lawsuit was brought "allows for the award of fees in similar contexts.” Id. at 126, 94 S.Ct. at 2163. The Supreme Court reversed on the ground that there was no evidence of congressional intent to incorporate state law into Miller Act litigation and permitting such incorporation would upset the reasonable expectations of litigants and lead to disparate remedies for different litigants. Finally, the Court explained that although the Miller Act term "sums justly due” does not encompass attorney's fees, the American Rule permits "several exceptions to the general principle that each party should bear the costs of its own legal representation.” Id. at 129, 94 S.Ct. at 2165. Thus, I disagree with the majority's suggestion that cases such as Runyon and F.D. Rich rule out fee-shifting by the Board under the NLRA in the case of bad faith defenses by charged companies. See Maj. op. at 801-803.


. The majority insists that we cannot consider the relevance of the bad faith exception to the American Rule because counsel for the Board at oral argument stated that the Board relied solely on section 10(c) of the NLRA. Whatever the scope or intent of Board counsel's admission, the post hoc rationalization rule works to prevent counsel from adding to or subtracting from an agency’s stated rationale. Ashland Oil, Inc. v. FTC, 548 F.2d 977 (D.C.Cir.1976). The Board’s opinion clearly states that it "find[s] ample support for [its] conclusion that [its] Order is fully consistent not only with the American Rule, but alternatively with the bad faith exception to that rule.”
Ironically, the majority and I may have no real dispute over the Board’s ultimate authority to render its ruling in this case. The majority says that it does not rule out the possibility that the Board has the authority to sanction a party that has acted in bad faith. Maj. op. at 800 n*. The Board, however, has only asserted its authority to assess fees in a frivolous defense case and has never attempted to broaden its authority beyond such circumstances. Thus, the majority’s reversal means that, although the Board may well be justified in assessing attorney’s fees in this case and, although it specifically cited the bad faith exception to the American Rule as consistent with its ruling, because it relied on its broad authority under section 10(c) to effectuate the purposes of the NLRA as the main support for its action, its action must be nullified. This makes no sense to me.


. The majority's suggestion that the substitution of “reinstatement of employees, with or without back pay” as an example of an affirmative action in the final bill for the term "restitution,” which had appeared in earlier versions, evinced an intent to narrow the discretion of the Board in remedial matters, Maj. op. at 804—805, is wrong. Both "reinstatement” and "restitution” were used only as illustrations of "affirmative actions,” in no way intended to confine Board power. Actually, restitution restores to a party property or money of which the party has been deprived, see Ballentine’s Law Dictionary 1107 (3d ed.1969), and is thus a backward-looking remedy. Reinstatement with back pay returns a person to a formerly held position and is thus both backward and forward looking. So, if it signifies anything, the substitution of "reinstatement" signified a broadening of section 10(c) power in the illustration.


. The majority contends that an award of litigation expenses as a remedy for bad faith conduct is not closely related to the Board's area of expertise or its statutory mission, but where the award of attorney's fees is targeted at a respondent’s attempt to misuse the Board's processes in order to thwart a charging party’s ability to bargain, the Board's expertise is very relevant. The impact that bad faith conduct has on a charging party is directly in the domain of the Board, which deals daily with the dynamics of employer-union relationships.


. Although a charging party is not legally required to litigate its case before the Board, the Board’s rules and regulations assume that the charging party is a fully participating party in the litigation. Enforcement of the NLRA relies solely on the initiation of charges by the charging party. NLRB v. Food and Comm'l Workers Union, 484 U.S. at 118, 108 S.Ct. at 418. The term "party” as used in the Board’s regulations includes "without limitation, any person filing a charge or petition under the [NLRA]...." 29 C.F.R. § 102.8. Thus, a charging party need not take any action in order to participate fully in Board proceedings. "Any person desiring to intervene in any proceeding,” on the other hand, must explicitly move for permission to intervene. Id. § 102.29.
The charging party plays an integral role in the entire NLRA proceedings. The initial obligation to identify and serve an unfair labor practice charge falls upon the charging party. Id. § 102.14. In addition, ”[i]f, after the charge has been filed, the regional director [of the NLRB] declines to issue a complaint ... [or withdraws a complaint, the charging party] may obtain a review of such action by filing an appeal with the general counsel.” Id. § 102.19. If the Regional Director of the NLRB and the respondent agree to a settlement, the charging party has a right to object to the regional director, the General Counsel and in certain cases the Board. Id. § 101.9.
Once formal proceedings have begun, a charging party is treated just like any other party. It may take depositions in connection with Board proceedings, id. § 102.30, and may subpoena witnesses and documents, id. § 102.31, just like the General Counsel and the respondent. Charging parties have the right to appear at the hearing and to examine and cross examine witnesses. Id. § 102.38. It may file briefs and files exceptions to the administrative law judge's findings. Id. §§ 102.42, 102.46.
These rules demonstrate that a charging party is expected to be a principal participant in the litigation of the charged unfair labor practice. The prosecution of an unfair labor practice is designed primarily to remedy the victim. Victims of unfair labor practices have no other remedy but to invoke the Board’s authority. They cannot turn initially to civil courts. They must rely on and actually assist the Board’s counsel in making their case.